Exhibit 99.1 Internet Gold Moves Confidently Into Bezeq Era: Reports Financial Results for Q2 2010 -Debt Repayment Plan Progressing On Track - Petah Tikva, Israel – August 3, 2010 – Internet Gold(NASDAQ Global Market and TASE: IGLD)today reported its financial results for the second quarter ended June 30, 2010. Consolidation of Bezeq Results On April 14, 2010, Internet Gold’s subsidiary B Communications (approximately 76.62%-owned) (NASDAQ Global Market and TASE: BCOM) completed its acquisition of the controlling interest (approximately 30.42%) of Bezeq - The Israel Telecommunication Corp., Ltd. (“Bezeq”) in consideration for approximately NIS 6.5 billion (approximately US$ 1.67 billion). Internet Gold began consolidating Bezeq’s results into its financial statements as of the transaction date. In contemplation of its acquisition of the controlling interest in Bezeq, on January 1, 2010, the Company adopted International Financial Reporting Standards as issued by the International Accounting Standards Board, which are the financial reporting standards utilized by Bezeq, to replace its previous reporting standard, generally accepted accounting principles in the United States (US GAAP) (See Note C below). To provide investors with transparentinsight into its business, the Company has also provided its results on an unconsolidated basis in which its interest in Bezeq’s net income is presented as a single line item (see below, “Internet Gold’s Unconsolidated Q2 Financial Results”). Internet Gold’s Financial Results for Q2 Internet Gold’s revenues for the second quarter are derived primarily from Bezeq, whose results have been consolidated into Internet Gold’s financial statements as of April 14, 2010. In addition, revenues include the modest contribution of its media business, which totaled NIS 20 million (US$ 5 million) for the period. As such, Internet Gold’s revenues for the second quarter were NIS 2.6 billion (US$ 671 million), an eight-fold increase compared with NIS 309 million reported in the second quarter of 2009, when its revenues consisted primarily of the Company’s legacy communications business that was sold to Ampal-American Israel Corporation as of January 1, 2010. Internet Gold’s net loss for the second quarter was NIS 20 million (US$ 5 million). The net loss reflects mainly the impact of three significant expenses recorded by B Communications: · One-time expenses of NIS 47 million (US$ 12 million) related to the Bezeq acquisition, primarily for legal and financial advisory fees. · Financial expenses of NIS 88 million (US$ 23 million), consisting primarily of NIS 73 million (US$19 million) in interest on the long-term loans incurred to finance the Bezeq acquisition and NIS 9 million (US$ 2 million) in expenses related to prevailing interest rates and changes in the CPI and their effect on the Company’s CPI-linked debentures. · Amortization (net) of NIS 42 million (US$ 11 million) related to the Bezeq purchase price allocation (see Note B below). Internet Gold’s cash and cash equivalents as of June 30, 2010 (those held by Internet Gold and B Communications without consolidating Bezeq's cash and cash equivalents) were NIS 670 million (US$ 173 million). Total gross debt (without consolidating Bezeq’s debt) totaled NIS 5.6 billion (US$ 1.4 billion) and net financial debt (without consolidating Bezeq’s debt) was NIS 4.9 billion (US$ 1.3 billion) representing 75% of the total NIS 6.5 billion Bezeq acquisition price. Loan Repayment Plan · Outstanding loans: At June 30, 2010,the Company’s unconsolidated total gross debt was NIS 851 million and its unconsolidated net financial debt was NIS 571 million (US$ 147 million). The unconsolidated total debt of its subsidiary B Communications was NIS 4.75 billion and its unconsolidated net financial debt was NIS 4.36 billion (US$ 1.1 billion). B Communications financed part of its Bezeq acquisition from loans totaling NIS 4.4 billion from a consortium of banks led by Bank Hapoalim and the Migdal Insurance group. In addition, a NIS 700 million bridge loan, which was incurred in the second quarter of 2010, was repaid during the second quarter from Bezeq’s NIS 746 million dividend payment that was received by the Company upon the closing of the acquisition. · Bezeq’s dividend policy: Bezeq has announced a dividend policy of paying out, on a semi-annual basis, cash dividends amounting to 100% of its net income attributable to the shareholders. On August 2, 2010, Bezeq’s Board of Directors recommended the distribution of a cash dividend to its shareholders of an aggregate NIS 1.28 billion, or approximately NIS 0.48 per share.The dividend, which is subject to shareholder approval, would be payable on October 7, 2010 to shareholders of record as of September 20, 2010.B Communications expects to receive approximately NIS 390 million (approximately US$ 101 million) as a dividend on the payment date. · Loan repayment plan: The terms of B Communications’ loan agreements specify the repayment of interest and principal over a period of seven years. Payments to be made during the second half of 2010 will total approximately NIS 293 million, depending upon prevailing interest rates. Internet Gold’s Unconsolidated Cash Position (in NIS millions) As of June 30, 2010 (post-Bezeq transaction) Cash and cash equivalents Total gross debt ) Net cash / (debt) ) Internet Gold’s Unconsolidated Q2 Financial Results Q2 2010 (NIS millions) Q2 2010 (US$ millions) Operating expenses (2 ) ) Financial expenses ) ) Internet Gold’s interest in B Communications’ net loss (8
